OPINION — AG — SOUTH OKLAHOMA CITY JUNIOR COLLEGE CANNOT PURCHASE CERTIFICATES OF DEPOSIT FROM A BANK EMPLOYING A MEMBER OF THE BOARD OF REGENTS OF SOUTH OKLAHOMA JUNIOR COLLEGE UNLESS SUCH PURCHASE MADE BY THE COLLEGE AFTER PUBLIC NOTICE AND COMPETITIVE BIDDING, AS PROVIDED FOR IN 74 O.S. 1971 1404 [74-1404], 74 O.S. 1971 1405 [74-1405], AND OTHERWISE COMPLIES WITH BOTH THE LETTER AND SPIRIT OF THE OKLAHOMA CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES. CITE: 21 O.S. 1971 355 [21-355], 74 O.S. 1971 1401 [74-1401], 74 O.S. 1971 1403 [74-1403] (GERALD WEIS) *** OVERRULED BY: OPINION NO. 80=298 (1979)